Rao, Chief Judge:
The classification for customs duty purposes of certain merchandise as parts of bicycles in paragraph 371 of the Tariff Act of 1930 and the assessment of duty thereon at the rate of 30 per centum ad valorem is controverted by the above enumerated protest.
It is the contention of plaintiff herein that the articles in controversy are not part of bicycles but are chains used for the transmission of *271power of the type provided in paragraph 329 of said tariff act, as modified by the Japanese Protocol to the General Agreement on Tariffs and Trade, 90 Treas. Dec. 234, T.D. 53865, supplemented by Presidential Notification, 90 Treas. Dec. 280, T.D. 53877, for which duty at the rate of 12½ per centum ad valorem is provided.
The parties hereto have stipulated and agreed as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed WJB by Commodity Specialist William J. Burke on the invoice covered by the above-named protest, which were classified as parts of bicycles under Paragraph 371, Tariff Act of 1930 with duty at 30% ad valorem consist of connecting links of steel, of not more than 2-inch pitch and containing more than three parts per pitch, valued at more than 40 cents per pound, used for the transmission of power, of the same kind in all material respects as the merchandise that was the subject of decision in Oxford International Corp. v. United States, C.D. 2740, and therein held classifiable under Paragraph 329 of the same Act at the modified duty rate of 12½% ad valorem, T.D. 53865 and T.D. 53877.
It is further stipulated and agreed that the record in the case of Oxford International Corp. v. United States, C.D. 2740, be incorporated in the record in this case, and that the protest be submitted on this stipulation.
Upon the agreed facts of record and following the cited authority, we hold that the items of merchandise marked and initialed as aforesaid should properly have been classified as chains of iron or steel, used for the transmission of power, of not more than 2-inch pitch and containing more than three parts per pitch, valued at over 40 cents per pound, in paragraph 329 of the Tariff Act of 1930, as modified by the Japanese protocol and supplement thereto, supra, and subjected to duty at the rate of 12½ per centum ad valorem. That claim in the protest is, therefore, sustained. As to all other merchandise and all other claims, the protest is overruled.
Judgment will issue accordingly.